 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BRUCE BENTON,                                      No. 2:15-cv-0772
12                       Plaintiff,
13            v.                                         ORDER
14    EL DORADO COUNTY SHERIFF’S
      DEPARTMENT, et al.,
15
                         Defendants.
16

17

18          Plaintiff is an El Dorado County Jail detainee proceeding pro se and in forma pauperis

19   with this civil rights action. By order filed July 9, 2019, this court directed the United States

20   Marshal to serve process on sole defendant Clingman based on the information provided by El

21   Dorado County. ECF No. 60. For this reason, plaintiff’s motions for extended time to obtain and

22   submit the service information for defendant must be denied as moot. See ECF Nos. 47, 52.

23          Plaintiff has also filed numerous requests and motions for this court’s assistance in

24   helping him obtain additional access to the Jail’s law library and supporting materials, and to

25   begin the discovery process. See ECF Nos. 46, 49, 53, 55, 59, 63, 64, 65, 66. However, plaintiff

26   does not currently face any deadline, and the court cannot set a deadline merely for the purpose of

27   providing plaintiff additional library time, assistance, and/or materials. The court will grant

28   plaintiff’s request for documentation of his IFP status, ECF No. 63, and will direct the Clerk to
                                                        1
 1   send plaintiff a copy of the court order granting IFP status (ECF No. 26). Plaintiff’s other
 2   pending motions and requests, however, must be denied. Those filings are premature for the
 3   reasons previously set forth in the undersigned’s order filed May 23, 2019. See ECF No. 45.
 4   Because that order was served on plaintiff’s General Delivery address, he may not have received
 5   it; therefore, the Clerk of Court will be directed to send plaintiff a copy of the order.
 6          Plaintiff’s excessive and premature filings unnecessarily consume the court’s resources
 7   and may ultimately detract from the time the court can expend on the merits of his case. Plaintiff
 8   is directed to refrain from filing further matters in this action unless so directed by the court or
 9   authorized by court order. See Local Rule 110 (“Failure . . . of a party to comply with these
10   [Local] Rules or with any order of the Court may be grounds for imposition by the Court of any
11   and all sanctions authorized by statute or Rule or within the inherent power of the Court.”).
12          Accordingly, IT IS HEREBY ORDERED that:
13          1. Plaintiff’s motions for extended time to obtain service information for defendant
14              Clingman, ECF Nos. 47, 52, are denied as moot.
15          2. Plaintiff’s request for verification of IFP status, ECF No. 63, is granted.
16          2. Plaintiff’s other motions for the court’s assistance, ECF Nos. 46, 49, 53, 55, 59, 64, 65
17   and 66, are denied without prejudice.
18          3. The Clerk of Court is directed to send plaintiff, together with a copy of this order,
19   copies of the undersigned’s orders filed on September 18, 2018 (ECF No. 26) and May 23, 2019
20   (ECF No. 45).
21   DATED: July 16, 2019
22

23

24

25

26

27

28
                                                         2
